Citation Nr: 0635514	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV)-related illness with acquired 
immune deficiency syndrome (AIDS).  

2.  Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In August 2005, the Board vacated a June 16, 2005, decision 
of the Board for failure to provide the veteran with due 
process of law because a written request for a video 
conference hearing was received at the RO on June 1, 2005, 
but was not associated with the claims file until after the 
Board's June 16, 2005, decision denying both issues on 
appeal.  In August 2005, the Board also remanded the 
veteran's claims to the RO via the Appeals Management Center 
(AMC) for purposes of scheduling the veteran for a 
videoconference hearing.  The veteran, however, had already 
appealed the June 16, 2005, Board decision to the United 
States Court of Appeals for Veterans Claims (Court) on July 
29, 2005.  In January 2006, the Secretary of VA and the 
veteran through counsel, filed a Joint Motion for Remand, 
urging the Court to take note that the Board's August 2005 
orders were null and void because the Board was without 
jurisdiction to issue such orders, and the parties moved the 
Court to vacate the Board's June 16, 2005, decision so that 
the Board could consider the pending videoconference hearing 
request.  By Order dated January 27, 2006, the Court granted 
the joint motion and remanded the matter to the Board for 
compliance with the instructions in the joint motion.  The 
case has been returned to the Board for further appellate 
action.


REMAND

As discussed above, the veteran has requested a 
videoconference hearing before a Veterans Law Judge of the 
Board in connection with his claims on appeal. 

Accordingly, the case is REMANDED to the RO or the AMC, in 
Washington, DC for the following action:

The AMC or the RO should schedule the 
veteran for a videoconference hearing 
before the Board in accordance with the 
docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


